Title: From James Madison to Aleksandr Romanovich Vorontsov, 10 June 1804
From: Madison, James
To: Vorontsov, Aleksandr Romanovich



Sir.
Department of State June 10th. 1804.
The President of the United States has received from their Consul at St. Petersburg, the information communicated by your Excellency on the 25th. of January last, that his Imperial Majesty would employ his good offices, with the Turkish Government, for the restoration of an American Frigate with her crew, which having foundered near Tripoli fell into the hands of its Bashaw.
This friendly interposition is received, Sir, by the President with all the sensibility which it is calculated to inspire. Altho’ the measures taken by the Govt. of the United States, in consequence of the accident at Tripoli, and which will be followed up with the requisite vigor, promise to repair the loss, and to bring the Bashaw to proper terms of peace, yet it is a circumstance as flattering in itself, as it must be favorable in its effects to find in so illustreous and powerful a sovereign, so distinguished a mark of attention to the interests of the U: States. The President sees in it a ray of that luminous benevolance which shines in the character of his Imperial Majesty, and which emanating from the best feelings of the heart gives the brightest ornament to the attributes of his high s[t]ation. The generous instruction given to his Ambassador at Constantinople, excites in this view the less surprize, but it is for the same reason stamped with the purer value. I am charged by the President to convey to you these sentiments with a request that his Imperial Majesty may accept them as an expression at once of the President’s exalted esteem, and as an acknowledgment on the part of the U: States for the particular act of kindness, which his Majesty has been pleased to exercise. The assurances which your Excelle[nc]y has added of the friendly interest which his Imperial Majesty will continue to take in what concerns the United States, are Sir, fully appreciated by the President, and afford the greater satisfact[i]on as they correspond with the disposition which his Imperial Majesty, will always witness in the United States, to cultivate good will, and the interchange of good offices with other nations, and especially with one, whose Sovereign merits them by his honorable & beneficent example. It only remains to thank your Excellency for the politeness and patronage experienced on this occasion by the Consul of the United States, and to tender to you the distinguished respect & consideration, which your celebrated merits demand, and with which I have the honor to be &c
James Madison.
